Title: From James Madison to Albert Gallatin, [ca. 29 August] 1801
From: Madison, James
To: Gallatin, Albert



private
Dear Sir
[ca. 29 August 1801]
You will receive herewith a letter requesting your orders to the Collector of Boston for the departure of the British Snow Windsor from that port. As she was made a prize & carried in, neither by a Ship of war nor privateer, and the presumption also is that she is rather a prize to France than any other nation, it was readily decided that the Treaty of 1794 is inapplicable to the case. The President notwithstanding has thought, as I do, that the Vessel ought to be sent away, in pursuance of the regulatio⟨ns⟩ applied to the prize lately carried to Philada. by a Spanish letter of Marque. It may not be amiss perhaps if any informal occasion offers, to let Mr. Pichon, or any other Minister of a nation to which the prisoners in part belonged, know the general ground on which the measure was decided. As they are all more frequently on the captured than the capturing side, there is the less reason to suppose, them inclined to controvert precedents favorable to the former.
I have just recd. another complaint from Mr. Thornton, founded on the arrival of a french privateer, with a British prize in an Eastern port. This will require us to take our ground of construction, in reference to the XXV art. of the British Treaty. Perhaps it may be best, especially as we know not that Mr. T is guided by more than his own zeal, to give rather a categorical, but civil refusal, than an argumentative one. At the same time, as I am not possessed of the President’s opinion on this point, and as I find by a letter from Mr. Wagner, that you & Mr. Smith have promised to revolve the general question, in your thoughts, I shall be glad to have the joint result of them.
Mrs. M. & Anna offer their affectionate respects to the ladies of your family. I beg leave to add mine, with assurances of the sincerity with which I remain Dr Sir Your friend & servant
James Madison
 

   RC (NHi: Gallatin Papers). Undated. Docketed by Gallatin, “29th Augt. 1801 / Orange Court-house.”


   Letter not found. Jefferson wrote Gallatin on 28 Aug.: “I have given it as my opinion to Mr. Madison that the British snow Windsor, lately brought in by the Prisoners she was carrying, ought to be sent away. My opinion is, that whatever we are free to do we ought to do to throw difficulties in the way of the depredations committed on commerce, and chiefly our own commerce” (Jefferson to Gallatin, 28 Aug. 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:86; see also Jefferson to JM, 22 Aug. 1801).


   Edward Thornton to JM, 16 Aug. 1801.

